UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1396




In re:   MARTINEOUS LEON HOPPER,



                Petitioner.



                On Petition for a Writ of Mandamus.
              (1:05-cr-00031-MR-2; 1:08-cv-00442-LHT)


Submitted:   July 26, 2012                  Decided:   August 1, 2012


Before MOTZ, DAVIS, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Martineous Leon Hopper, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Martineous         Leon        Hopper    petitions        for        a    writ     of

mandamus seeking an order directing the district court to file

his second 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                                          We

conclude that Hopper is not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in    extraordinary        circumstances.               Kerr    v.    United       States

Dist.       Court,    426       U.S.     394,    402     (1976);       United          States    v.

Moussaoui,      333     F.3d      509,       516-17    (4th     Cir.    2003).           Further,

mandamus      relief    is      available       only     when    the    petitioner         has    a

clear right to the relief sought.                      In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

              It appears from the district court docket sheet in an

entry dated June 1, 2012, that a § 2255 motion is pending.                                      The

June    1    document      is    the     same    memorandum       of    law    filed       as    an

addendum       to    the     present          mandamus     petition.            Accordingly,

although we grant leave to proceed in forma pauperis, we deny

the petition for writ of mandamus as moot.                              We dispense with

oral    argument       because         the     facts    and     legal    contentions            are

adequately      presented         in     the    materials       before       the       court    and

argument would not aid the decisional process.

                                                                             PETITION DENIED




                                                 2